Citation Nr: 9905921	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of an 
urethral meatotomy that was conducted as part of an inservice 
surgical intervention to remove a right ureteral stone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Hartford, 
Connecticut, Regional Office (RO).  The St. Petersburg, 
Florida, RO certified the matter for the Board's appellate 
review.

The Board notes that the ROs have reviewed and adjudicated 
the matter on appeal as an issue of service connection for 
nephrolithiasis (i.e., kidney stones), notwithstanding the 
veteran's repeated statements in the record to the effect 
that he is actually seeking service connection for the 
residuals of an urethral meatotomy that was conducted as part 
of a surgical intervention he underwent to remove a right 
ureteral stone during service.  The Board has listed the 
issue accordingly and has hereby found that a remand is 
necessary before the matter is reviewed on appeal.

The Board also notes that, in Supplemental Statements of the 
Case (SSOCs) that were issued in August 1994 and May 1997, 
the RO listed the issues of entitlement to an increased 
rating for status post displaced fracture of the coccyx and 
entitlement to service connection for dental trauma as two 
additional issues currently on appeal before the Board.  
Neither issue is on appeal before the Board because the 
record shows that the veteran failed to perfect both issues, 
notwithstanding his having been advised of the steps he 
needed to take if he wished them to be reviewed by the Board.  
The Board is without jurisdiction over both issues and, 
consequently, will not address, nor review them at this time. 


REMAND

As noted above, the veteran contends that he is entitled to 
service connection for the residuals of an urethral meatotomy 
that was conducted as part of a surgical intervention to 
remove a right ureteral stone during service.  In particular, 
he has said that his 1984 inservice surgery for the removal 
of a kidney stone resulted in his "penis opening [being] 
enlarged" and that, as a direct consequence of this, his 
penis now sprays when he urinates, which forces him to sit 
down on the commode when doing so, and he also has residual 
urine that remains in the urethra after urination and has to 
be "physically pushed out by hand."

The record shows that the veteran underwent surgery to remove 
a right ureteral stone in August 1994, that, on initial 
examination, the veteran's urethral meatus was "optimum," 
that, as part of the surgery, the calculus was manipulated 
and brought down close to the urethral meatus, that an 
"initial" meatotomy was performed but was unsuccessful, as 
the stone "would not bulge," that the veteran was brought 
back to surgery 48 hours later and the initial meatotomy was 
"reextended" and that, subsequently, the stone was removed.  
According to the surgery report, the postoperative course was 
totally uneventful.

Due to the ROs' failure to list and address the appropriate 
issue in the present case, the reports of the two VA medical 
examinations that are of record contain data that is 
insufficient to decide the matter on appeal, as the VA 
physicians who examined the veteran in both instances were 
clearly only looking for current symptomatology associated 
with nephrolithiasis and essentially ignored the claimed 
current residuals of the inservice urethral meatotomy.

With regard to the above, it is noted that the report of a 
January 1994 VA general medical examination reveals 
complaints of a "residual urinary problem," a "normal" 
genitourinary system and a diagnosis of "[r]esiduals of 
nephrolithiasis in 1984 of basket surgery."  And, according 
to the report of a March 1997 VA alimentary appendages 
examination, the veteran complained of spraying when 
urinating so that he had to sit down when doing so and said 
that he had noted his urine to be cloudy, but denied any 
dysuria or urinary frequency, abdominal pain or renal colic, 
incontinence, fever, anorexia, nausea, vomiting and food 
intolerance.  The diagnoses were listed as "[h]istory of 
ureteral stone removal" and "[n]o evidence of ureteral 
stone or kidney stone at this time."

The Board further notes that the veteran's contentions 
regarding this matter have been addressed by his 
representatives in written statements that were dated in 
February 1997 and September 1998.  Unfortunately, the RO has 
continued to incorrectly list and adjudicate the matter on 
appeal as an issue of service connection for nephrolithiasis.

In view of the above, and in full compliance with VA's duty 
to assist veterans in the development of facts pertinent to 
their claims under 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), the Board finds it necessary to 
remand this matter to the RO for the following additional 
development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Any such new evidence submitted by the 
veteran should be associated with the 
claims folder.

The veteran should also be advised, in 
the same written communication, of his 
obligation to cooperate with the 
development of the appealed claim, which 
includes his duty to report for any 
scheduled medical examinations.  He 
should also be informed that the 
consequences of his failing to report for 
a VA examination without good cause might 
include the denial of his claim for VA 
benefits.  See, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  The RO should then arrange for the 
veteran to be examined by an urologist, 
who should be asked to conduct a thorough 
review of the pertinent evidence in the 
claims folder, to include the reports of 
the aforementioned VA medical 
examinations of January 1994 and March 
1997, and a copy of this remand, examine 
the veteran and thereafter submit a  
comprehensive and legible report of 
medical examination containing, at least, 
the following data:

A.  A statement as to whether he or 
she conducted the requested review 
of all the pertinent evidence in the 
claims folder, including a copy of 
this remand.

B.  A statement as to whether, in 
his opinion, the veteran currently 
suffers from the claimed residuals 
of the urethral meatotomy that he 
underwent during service in 1984 
and, if he does, the examiner's 
thorough description of each such 
residual that is currently 
manifested, and its current degree 
of severity.

The examiner also should be specifically 
asked to express all his or her findings, 
and the reasons and bases for each one, 
in a clear, comprehensive and legible 
manner in the report of medical 
examination.

3.  After all the above actions have been 
fully completed and all the newly-
submitted evidence, to include the 
requested report of medical examination, 
has been made part of the record, the RO 
should re-adjudicate the appealed claim 
for service connection.

If, upon re-adjudication of the above matter, the benefit 
sought on appeal remains denied, an SSOC should be provided 
to the veteran and his representative, with an appropriate 
period to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Also, the RO hereby is requested to afford expeditious 
treatment to the claim hereby being remanded, as the law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


